Judge Mills
delivered the Opinion of the Court.
The only question made in this canso, by a demurrer to the declaration, is, whether a special demand of a conveyance is necessary, before a breach, or an action, can be maintained oh a bond conditioned to convey a tract of land, wherein no particular time is mentioned, and where the conveyance is not'expressly to be made on demand.
It is true, that one - case is found, which makes a demand in such case necessary, in point of time and place. Worley vs. Mourning, l. Bibb, 254. We have not the means of examining the record in that case, or we should be inclined to do so, on the suspicion that the covenant is not truly recited in the opinion published, or that some typographical error has occurred in the publication. If this was not the case, the opinion must, have been improvidently rendered *
For if we recur to the well known principles of the common law, before that decision, the rule is well settled, that where the stipulation, is to do a transitory act, which can lie performed any where, as the conveyance of a tract of land undoubtedly is, no demand was necessary, where the stipulation was not that the thing should be done on demand, and there was no time specified. ‘
If we look at subsequent decisions, we- find (hat the same common law principle is recognized, and admitted. Early after the decision alluded to, the case of Clay vs. Houston’s adm’r. 1 Bibb, 461, and Dunn and wife vs. M’Millan, Ibid, 409, the case of Worley vs, Mourning was dissented from, and the ancient rule adhered to, and such has been the rule *179followed in subsequent decisions ; so that the new principle adopted in the latter case, was speedily corrected, and it was not allowed to have any Nor are we now put to the necessity of deciding between two conflicting cases, or of overruling an opinion long undisturbed? because it conflicts with the law of the land ; but are constrained to follow numerous cases and the law, as opposed to a solitary case^ which has ever since been exploded.
Worley and Mourning s exc®Pt"
Sanson for plaintiffMian fot^efendanb
This opinion agrees with the decision of the court 'below, and the judgment must, therefore, be affirmed with costs.